ORDER

PER CURIAM.
In his one point on appeal, Ponzar argues the trial court erred in denying his motion to set aside judgment as irregular and void under Rule 74.06(b) because he did not receive notice that his case had *658been set for trial in violation of his right to due process of law.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).